UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act File Number : 811-2742 Name of Registrant: Putnam Equity Income Fund Address of Principal Executive Offices: One Post Office Square Boston, Massachusetts 02109 Name and address of agent of service: James P. Pappas, Vice President Putnam Equity Income Fund One Post Office Square Boston, Massachusetts 02109 CC: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrant's telephone number including area code: (617) 292-1000 Date of fiscal year end: 9/30/09 Date of reporting period: 07/01/2009 - 06/30/2010 Item 1: Proxy Voting Record Registrant : Putnam Equity Income Fund Fund Name : Putnam Equity Income Fund Date of fiscal year end : 09/30/2009 Abbott Laboratories Ticker Security ID: Meeting Date Meeting Status ABT CUSIP 002824100 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1.1 Elect Robert Alpern Mgmt For For For 1.2 Elect Roxanne Austin Mgmt For For For 1.3 Elect William Daley Mgmt For For For 1.4 Elect W. James Farrell Mgmt For For For 1.5 Elect H. Laurance Fuller Mgmt For For For 1.6 Elect William Osborn Mgmt For For For 1.7 Elect David Owen Mgmt For For For 1.8 Elect Roy Roberts Mgmt For For For 1.9 Elect Samuel Scott III Mgmt For For For 1.10 Elect William Smithburg Mgmt For For For 1.11 Elect Glenn Tilton Mgmt For For For 1.12 Elect Miles White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 4 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Aetna Inc. Ticker Security ID: Meeting Date Meeting Status AET CUSIP 00817Y108 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Frank Clark, Jr. Mgmt For For For 2 Elect Betsy Cohen Mgmt For For For 3 Elect Molly Coye Mgmt For For For 4 Elect Roger Farah Mgmt For For For 5 Elect Barbara Franklin Mgmt For For For 6 Elect Jeffrey Garten Mgmt For For For 7 Elect Earl Graves Mgmt For For For 8 Elect Gerald Greenwald Mgmt For For For 9 Elect Ellen Hancock Mgmt For For For 10 Elect Richard Harrington Mgmt For For For 11 Elect Edward Ludwig Mgmt For For For 12 Elect Joseph Newhouse Mgmt For For For 13 Elect Ronald Williams Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 2010 Stock Incentive Plan Mgmt For For For 16 2010 Non-Employee Director Mgmt For For For Compensation Plan 17 2001 Annual Incentive Plan Mgmt For For For 18 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman Aflac Incorporated Ticker Security ID: Meeting Date Meeting Status AFL CUSIP 001055102 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Amos Mgmt For For For 2 Elect John Shelby Amos, II Mgmt For For For 3 Elect Paul Amos, II Mgmt For For For 4 Elect Michael Armacost Mgmt For For For 5 Elect Kriss Cloninger, III Mgmt For For For 6 Elect Joe Harris Mgmt For For For 7 Elect Elizabeth Hudson Mgmt For For For 8 Elect Douglas Johnson Mgmt For For For 9 Elect Robert Johnson Mgmt For For For 10 Elect Charles Knapp Mgmt For For For 11 Elect E. Stephen Purdom Mgmt For For For 12 Elect Barbara Rimer Mgmt For For For 13 Elect Marvin Schuster Mgmt For For For 14 Elect David Thompson Mgmt For For For 15 Elect Robert Wright Mgmt For For For 16 Elect Takuro Yoshida Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Ratification of Auditor Mgmt For For For Alliant Energy Corporation Ticker Security ID: Meeting Date Meeting Status LNT CUSIP 018802108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Bennett Mgmt For For For Elect Darryl Hazel Mgmt For For For Elect David Perdue Mgmt For For For Elect Judith Pyle Mgmt For For For 2 2010 Omnibus Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Allied World Assurance Company Holdings, Ltd Ticker Security ID: Meeting Date Meeting Status AWH CUSIP G0219G203 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Patrick de Saint-Aignan Mgmt For For For Elect Scott Hunter Mgmt For For For 2 Allied World Assurance Company Mgmt For For For (Europe) Limited 3 Allied World Assurance Company Mgmt For For For (Reinsurance) Limited 4 Appointment of Auditor Mgmt For For For Ameren Corporation Ticker Security ID: Meeting Date Meeting Status AEE CUSIP 023608102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Brauer Mgmt For For For Elect Ellen Fitzsimmons Mgmt For For For Elect Walter Galvin Mgmt For For For Elect Gayle Jackson Mgmt For For For Elect James Johnson Mgmt For For For Elect Steven Lipstein Mgmt For For For Elect Charles Mueller Mgmt For For For Elect Harvey Saligman Mgmt For For For Elect Patrick Stokes Mgmt For For For Elect Thomas Voss Mgmt For For For Elect Stephen Wilson Mgmt For For For Elect Jack Woodard Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Review of Nuclear Facility AmerisourceBergen Corporation Ticker Security ID: Meeting Date Meeting Status ABC CUSIP 03073E105 03/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Gochnauer Mgmt For For For 2 Elect Edward Hagenlocker Mgmt For For For 3 Elect Henry McGee Mgmt For For For 4 Elimination of Supermajority Mgmt For For For Requirement 5 Ratification of Auditor Mgmt For For For Amgen Inc. Ticker Security ID: Meeting Date Meeting Status AMGN CUSIP 031162100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect David Baltimore Mgmt For For For 2 Elect Frank Biondi, Jr. Mgmt For For For 3 Elect Francois de Carbonnel Mgmt For For For 4 Elect Jerry Choate Mgmt For For For 5 Elect Vance Coffman Mgmt For For For 6 Elect Frederick Gluck Mgmt For For For 7 Elect Rebecca Henderson Mgmt For For For 8 Elect Frank Herringer Mgmt For For For 9 Elect Gilbert Omenn Mgmt For For For 10 Elect Judith Pelham Mgmt For For For 11 Elect J. Paul Reason Mgmt For For For 12 Elect Leonard Schaeffer Mgmt For For For 13 Elect Kevin Sharer Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 16 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Anadarko Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status APC CUSIP 032511107 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect H. Paulett Eberhart Mgmt For For For 2 Elect Preston Geren III Mgmt For For For 3 Elect James Hackett Mgmt For For For 4 Ratification of Auditor Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 6 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses Annaly Capital Management, Inc. Ticker Security ID: Meeting Date Meeting Status NLY CUSIP 035710409 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Kevin Brady Mgmt For For For Elect E. Wayne Nordberg Mgmt For For For 2 2010 Equity Incentive Plan Mgmt For For For 3 Ratification of Auditor Mgmt For For For Arch Capital Group Ltd. Ticker Security ID: Meeting Date Meeting Status ACGL CUSIP G0450A105 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Wolfe Bragin Mgmt For For For Elect John Bunce, Jr. Mgmt For For For Elect Sean Carney Mgmt For For For Elect William Beveridge Mgmt For For For Elect Dennis Brand Mgmt For For For Elect Knud Christensen Mgmt For For For Elect Graham Collis Mgmt For For For Elect William Cooney Mgmt For For For Elect Stephen Fogarty Mgmt For For For Elect Elizabeth Fullerton-Rome Mgmt For For For Elect Rutger Funnekotter Mgmt For For For Elect Marc Grandisson Mgmt For For For Elect Michael Greene Mgmt For For For Elect John Hele Mgmt For For For Elect David Hipkin Mgmt For For For Elect W. Preston Hutchings Mgmt For For For Elect Constantine Iordanou Mgmt For For For Elect Wolbert Kamphuijs Mgmt For For For Elect Michael Kier Mgmt For For For Elect Mark Lyons Mgmt For For For Elect Adam Matteson Mgmt For For For Elect Michael Murphy Mgmt For For For Elect Martin Nilsen Mgmt For For For Elect Nicholas Papadopoulo Mgmt For For For Elect Michael Quinn Mgmt For For For Elect Maamoun Rajeh Mgmt For For For Elect Paul Robotham Mgmt For For For Elect Soren Scheuer Mgmt For For For Elect Budhi Singh Mgmt For For For Elect Helmut Sohler Mgmt For For For Elect Julian Stroud Mgmt For For For Elect Angus Watson Mgmt For For For Elect James Weatherstone Mgmt For For For 2 Amendments to Bye-laws Mgmt For For For 3 Appointment of Auditor Mgmt For For For Assurant, Inc. Ticker Security ID: Meeting Date Meeting Status AIZ CUSIP 04621X108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Howard Carver Mgmt For For For Elect Juan Cento Mgmt For For For Elect Allen Freedman Mgmt For For For Elect Elaine Rosen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Adoption of Majority Vote for Mgmt For For For Election of Directors 4 Repeal of Classified Board Mgmt For For For 5 Amendment to the Long Term Mgmt For For For Equity Incentive Plan Assured Guaranty Ltd. Ticker Security ID: Meeting Date Meeting Status AGO CUSIP G0585R106 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Baron Mgmt For Withhold Against Elect G. Lawrence Buhl Mgmt For Withhold Against Elect Dominic Frederico Mgmt For Withhold Against Elect Howard Albert Mgmt For Withhold Against Elect Robert A. Bailenson Mgmt For Withhold Against Elect Russell B. Brewer Mgmt For Withhold Against Elect Gary Burnet Mgmt For Withhold Against Elect Dominic J. Frederico Mgmt For Withhold Against Elect Sean McCarthy Mgmt For Withhold Against Elect James M. Michener Mgmt For Withhold Against Elect Robert B. Mills Mgmt For Withhold Against Elect Kevin Pearson Mgmt For Withhold Against Elect Andrew Pickering Mgmt For Withhold Against 2 Bermuda Law Change Amendments Mgmt For For For 3 Corporate Governance Mgmt For For For Amendments 4 Ratification of Auditor Mgmt For For For 5 Appointment of Auditor (Assured Mgmt For For For Guaranty Re Ltd.) 6 Appointment of Auditor (Assured Mgmt For For For Guaranty Ireland Holdings Ltd.) AT&T INC. Ticker Security ID: Meeting Date Meeting Status T CUSIP 00206R102 04/30/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Randall Stephenson Mgmt For For For 2 Elect Gilbert Amelio Mgmt For For For 3 Elect Reuben Anderson Mgmt For For For 4 Elect James Blanchard Mgmt For For For 5 Elect Jaime Chico Pardo Mgmt For For For 6 Elect James Kelly Mgmt For For For 7 Elect Jon Madonna Mgmt For For For 8 Elect Lynn Martin Mgmt For For For 9 Elect John McCoy Mgmt For For For 10 Elect Joyce Roche Mgmt For For For 11 Elect Laura Tyson Mgmt For For For 12 Elect Patricia Upton Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 15 Shareholder Proposal Regarding ShrHldr Against Against For Pension Credit Policy 16 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Atmel Corporation Ticker Security ID: Meeting Date Meeting Status ATML CUSIP 049513104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Steven Laub Mgmt For For For 2 Elect Tsung-Ching Wu Mgmt For For For 3 Elect David Sugishita Mgmt For For For 4 Elect Papken Der Torossian Mgmt For For For 5 Elect Jack Saltich Mgmt For For For 6 Elect Charles Carinalli Mgmt For For For 7 Elect Edward Ross Mgmt For For For 8 2010 Employee Stock Purchase Mgmt For For For Plan 9 Ratification of Auditor Mgmt For For For Axis Capital Holdings Limited Ticker Security ID: Meeting Date Meeting Status AXS CUSIP G0692U109 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Geoffrey Bell Mgmt For For For Elect Christopher Greetham Mgmt For For For Elect Maurice Keane Mgmt For For For Elect Henry Smith Mgmt For For For 2 Appointment of Auditor Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 02/23/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Increase of Authorized Common Mgmt For For For Stock 2 Right to Adjourn Meeting Mgmt For For For Bank of America Corporation Ticker Security ID: Meeting Date Meeting Status BAC CUSIP 060505104 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Susan Bies Mgmt For For For 2 Elect William Boardman Mgmt For For For 3 Elect Frank Bramble, Sr. Mgmt For For For 4 Elect Virgis Colbert Mgmt For For For 5 Elect Charles Gifford Mgmt For For For 6 Elect Charles Holliday, Jr. Mgmt For For For 7 Elect D. Paul Jones, Jr. Mgmt For For For 8 Elect Monica Lozano Mgmt For For For 9 Elect Thomas May Mgmt For For For 10 Elect Brian Moynihan Mgmt For For For 11 Elect Donald Powell Mgmt For For For 12 Elect Charles Rossotti Mgmt For For For 13 Elect Robert Scully Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Increase of Authorized Common Mgmt For For For Stock 16 Advisory Vote on Executive Mgmt For For For Compensation 17 Amendment to the 2003 Key Mgmt For For For Associate Stock Plan 18 Shareholder Proposal Regarding ShrHldr Against Against For Disclosure of Prior Government Service 19 Shareholder Proposal Regarding ShrHldr Against Against For Non-Deductible Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 21 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 22 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 23 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 24 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) Bank of New York Mellon Corporation Ticker Security ID: Meeting Date Meeting Status BK CUSIP 064058100 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ruth Bruch Mgmt For For For Elect Nicholas Donofrio Mgmt For For For Elect Gerald Hassell Mgmt For For For Elect Edmund Kelly Mgmt For For For Elect Robert Kelly Mgmt For For For Elect Richard Kogan Mgmt For For For Elect Michael Kowalski Mgmt For For For Elect John Luke, Jr. Mgmt For For For Elect Robert Mehrabian Mgmt For For For Elect Mark Nordenberg Mgmt For For For Elect Catherine Rein Mgmt For For For Elect William Richardson Mgmt For For For Elect Samuel Scott III Mgmt For For For Elect John Surma Mgmt For For For Elect Wesley von Schack Mgmt For For For 2 Advisory Vote on Executive Mgmt For For For Compensation 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 5 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 6 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Golden Parachutes Baxter International Inc. Ticker Security ID: Meeting Date Meeting Status BAX CUSIP 071813109 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Blake Devitt Mgmt For For For 2 Elect John Forsyth Mgmt For For For 3 Elect Gail Fosler Mgmt For For For 4 Elect Carole Shapazian Mgmt For For For 5 Ratification of Auditor Mgmt For For For 6 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Bemis Company, Inc. Ticker Security ID: Meeting Date Meeting Status BMS CUSIP 081437105 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Curler Mgmt For For For Elect Roger O'Shaughnessy Mgmt For For For Elect David Haffner Mgmt For For For Elect Holly Van Deursen Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between CEO and Employee Pay Berkshire Hathaway Inc. Ticker Security ID: Meeting Date Meeting Status BRK.A CUSIP 084670108 01/20/2010 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Stock Split Mgmt For For For 2 Amendment to Charter Regarding Mgmt For For For Stock Splits 3 Decrease Par Value of Class B Mgmt For For For Common Stock 4 Increase of Authorized Class B Mgmt For For For Common Stock 5 Amendments to Charter Regarding Mgmt For For For Issuance of Stock Certificates Big Lots, Inc. Ticker Security ID: Meeting Date Meeting Status BIG CUSIP 089302103 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jeffrey Berger Mgmt For For For Elect Steven Fishman Mgmt For For For Elect Peter Hayes Mgmt For For For Elect David Kollat Mgmt For For For Elect Brenda Lauderback Mgmt For For For Elect Philip Mallott Mgmt For For For Elect Russell Solt Mgmt For For For Elect James Tener Mgmt For For For Elect Dennis Tishkoff Mgmt For For For 2 Amendment to the 2005 Long-Term Mgmt For For For Incentive Plan 3 Amendment to the 2006 Bonus Plan Mgmt For For For 4 Adoption of Majority Vote for Mgmt For For For Election of Directors 5 Adoption of Advance Notice Mgmt For Against Against Requirement 6 Ratification of Auditor Mgmt For For For Boston Scientific Corporation Ticker Security ID: Meeting Date Meeting Status BSX CUSIP 101137107 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Abele Mgmt For For For 2 Elect Katharine Bartlett Mgmt For For For 3 Elect Bruce Byrnes Mgmt For For For 4 Elect Nelda Connors Mgmt For For For 5 Elect J. Raymond Elliott Mgmt For For For 6 Elect Marye Anne Fox Mgmt For For For 7 Elect Ray Groves Mgmt For For For 8 Elect Ernest Mario Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Pete Nicholas Mgmt For For For 11 Elect Uwe Reinhardt Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Transaction of Other Business Mgmt For Against Against BP PLC Ticker Security ID: Meeting Date Meeting Status BP CUSIP 055622104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Directors' Remuneration Report Mgmt For For For 3 Elect Paul Anderson Mgmt For Against Against 4 Elect Antony Burgmans Mgmt For Against Against 5 Elect Cynthia Carroll Mgmt For Against Against 6 Elect Sir William Castell Mgmt For Against Against 7 Elect Iain Conn Mgmt For Against Against 8 Elect George David Mgmt For Against Against 9 Elect Ian Davis Mgmt For Against Against 10 Elect Robert Dudley Mgmt For Against Against 11 Elect Douglas Flint Mgmt For Against Against 12 Elect Byron Grote Mgmt For Against Against 13 Elect Anthony Hayward Mgmt For Against Against 14 Elect Andrew Inglis Mgmt For Against Against 15 Elect DeAnne Julius Mgmt For Against Against 16 Elect Carl-Henric Svanberg Mgmt For Against Against 17 Appointment of Auditor and Mgmt For For For Authority to Set Fees 18 Adoption of New Articles Mgmt For For For 19 Authority to Repurchase Shares Mgmt For For For 20 Authority to Issue Shares w/ Mgmt For For For Preemptive Rights 21 Authority to Issue Shares w/o Mgmt For For For Preemptive Rights 22 Authority to Set General Meeting Mgmt For Against Against Notice Period at 14 Days 23 Renewal of Executive Directors' Mgmt For Abstain Against Incentive Plan 24 Scrip Dividend Mgmt For For For 25 Shareholder Proposal Regarding ShrHldr Against Against For Report on Sunrise SAGD Project Chevron Corporation Ticker Security ID: Meeting Date Meeting Status CVX CUSIP 166764100 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Samuel Armacost Mgmt For For For 2 Elect Linnet Deily Mgmt For For For 3 Elect Robert Denham Mgmt For For For 4 Elect Robert Eaton Mgmt For For For 5 Elect Chuck Hagel Mgmt For For For 6 Elect Enrique Hernandez, Jr. Mgmt For For For 7 Elect Franklyn Jenifer Mgmt For For For 8 Elect George Kirkland Mgmt For For For 9 Elect Sam Nunn Mgmt For For For 10 Elect Donald Rice Mgmt For For For 11 Elect Kevin Sharer Mgmt For For For 12 Elect Charles Shoemate Mgmt For For For 13 Elect John Stumpf Mgmt For For For 14 Elect Ronald Sugar Mgmt For For For 15 Elect Carl Ware Mgmt For For For 16 Elect John Watson Mgmt For For For 17 Ratification of Auditor Mgmt For For For 18 Amendment to the By-Laws Mgmt For For For Regarding the Right to Call Special Meetings 19 Shareholder Proposal Regarding ShrHldr Against Against For Environmental Expertise on Board 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Payments to Governments 22 Shareholder Proposal Regarding ShrHldr Against Against For Country Selection Guidelines 23 Shareholder Proposal Regarding ShrHldr Against Against For Report on Financial Risks of Climate Change 24 Shareholder Proposal Regarding ShrHldr Against Against For Establishment of Human Rights Committee Cisco Systems, Inc. Ticker Security ID: Meeting Date Meeting Status CSCO CUSIP 17275R102 11/12/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carol Bartz Mgmt For For For 2 Elect M. Michele Burns Mgmt For For For 3 Elect Michael Capellas Mgmt For For For 4 Elect Larry Carter Mgmt For For For 5 Elect John Chambers Mgmt For For For 6 Elect Brian Halla Mgmt For For For 7 Elect John Hennessy Mgmt For For For 8 Elect Richard Kovacevich Mgmt For For For 9 Elect Roderick McGeary Mgmt For For For 10 Elect Michael Powell Mgmt For For For 11 Elect Arun Sarin Mgmt For For For 12 Elect Steven West Mgmt For For For 13 Elect Jerry Yang Mgmt For For For 14 Amendment to the 2005 Stock Mgmt For For For Incentive Plan 15 Amendment to the Employee Stock Mgmt For For For Purchase Plan 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Formation of a Board Committee on Human Rights 18 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 19 Shareholder Proposal Regarding ShrHldr Against Against For Report on Internet Fragmentation Coca-Cola Enterprises Inc. Ticker Security ID: Meeting Date Meeting Status CCE CUSIP 191219104 04/23/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect L. Phillip Humann Mgmt For For For Elect Suzanne Labarge Mgmt For For For Elect Veronique Morali Mgmt For For For Elect Phoebe Wood Mgmt For For For 2 Amendment to the 2007 Incentive Mgmt For For For Award Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against Against For Shareholder Approval of Severance Agreements Cooper Industries PLC Ticker Security ID: Meeting Date Meeting Status CBE CUSIP G24140108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Stephen Butler Mgmt For For For 2 Elect Dan Smith Mgmt For For For 3 Elect Gerald Smith Mgmt For For For 4 Elect Mark Thompson Mgmt For For For 5 Accounts and Reports Mgmt For For For 6 Appointment of Auditor and Mgmt For For For Authority to Set Fees 7 Authority of Subsidiaries to Mgmt For For For Repurchase Shares 8 Authority to Set Price of Reissued Mgmt For For For Treasury Shares Covidien Public Limited Company Ticker Security ID: Meeting Date Meeting Status COV CUSIP G2554F105 03/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Elect Craig Arnold Mgmt For For For 3 Elect Robert Brust Mgmt For For For 4 Elect John Connors, Jr. Mgmt For For For 5 Elect Christopher Coughlin Mgmt For For For 6 Elect Timothy Donahue Mgmt For For For 7 Elect Kathy Herbert Mgmt For For For 8 Elect Randall Hogan, III Mgmt For For For 9 Elect Richard Meelia Mgmt For For For 10 Elect Dennis Reilley Mgmt For For For 11 Elect Tadataka Yamada Mgmt For For For 12 Elect Joseph Zaccagnino Mgmt For For For 13 Appointment of Auditor and Mgmt For For For Authority to Set Fees 14 Authority to Repurchase Shares Mgmt For For For 15 Authority to Reissue Treasury Mgmt For For For Shares CVS Caremark Corporation Ticker Security ID: Meeting Date Meeting Status CVS CUSIP 126650100 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Edwin Banks Mgmt For For For 2 Elect C. David Brown II Mgmt For For For 3 Elect David Dorman Mgmt For For For 4 Elect Kristen Gibney Williams Mgmt For For For 5 Elect Marian Heard Mgmt For For For 6 Elect William Joyce Mgmt For For For 7 Elect Jean-Pierre Millon Mgmt For For For 8 Elect Terrence Murray Mgmt For For For 9 Elect C.A. Lance Piccolo Mgmt For For For 10 Elect Sheli Rosenberg Mgmt For For For 11 Elect Thomas Ryan Mgmt For For For 12 Elect Richard Swift Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 2010 Incentive Compensation Plan Mgmt For For For 15 Amendment to the Charter to Allow Mgmt For For For Shareholders to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 17 Shareholder Proposal Regarding ShrHldr Against Against For Climate Change Principles Dell Inc. Ticker Security ID: Meeting Date Meeting Status DELL CUSIP 24702R101 07/17/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James Breyer Mgmt For For For Elect Donald Carty Mgmt For For For Elect Michael Dell Mgmt For For For Elect William Gray, III Mgmt For For For Elect Sallie Krawcheck Mgmt For For For Elect Judy Lewent Mgmt For For For Elect Thomas Luce, III Mgmt For For For Elect Klaus Luft Mgmt For For For Elect Alex Mandl Mgmt For For For Elect Sam Nunn, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Reimbursement of Solicitation Expenses 4 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote DIRECTV Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25490A101 06/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Neil Austrian Mgmt For For For Elect Ralph Boyd, Jr. Mgmt For For For Elect Paul Gould Mgmt For For For Elect Charles Lee Mgmt For For For Elect Peter Lund Mgmt For For For Elect Gregory Maffei Mgmt For For For Elect John Malone Mgmt For For For Elect Nancy Newcomb Mgmt For For For Elect Haim Saban Mgmt For For For Elect Michael White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Plan Mgmt For For For 4 Executive Officer Cash Bonus Plan Mgmt For For For 5 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement DIRECTV Group Inc. Ticker Security ID: Meeting Date Meeting Status DTV CUSIP 25459L106 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Agreement and Plan of Merger Mgmt For For For 2 Voting and Right of First Refusal Mgmt For For For 3 Right to Adjourn Meeting Mgmt For For For DISCOVER FINANCIAL SERVICES Ticker Security ID: Meeting Date Meeting Status DFS CUSIP 254709108 04/08/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jeffrey Aronin Mgmt For For For 2 Elect Mary Bush Mgmt For For For 3 Elect Gregory Case Mgmt For For For 4 Elect Robert Devlin Mgmt For For For 5 Elect Cynthia Glassman Mgmt For For For 6 Elect Richard Lenny Mgmt For For For 7 Elect Thomas Maheras Mgmt For For For 8 Elect Michael Moskow Mgmt For For For 9 Elect David Nelms Mgmt For For For 10 Elect E. Follin Smith Mgmt For For For 11 Elect Lawrence Weinbach Mgmt For For For 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Ratification of Auditor Mgmt For For For DISH NETWORK CORPORATION Ticker Security ID: Meeting Date Meeting Status DISH CUSIP 25470M109 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect James DeFranco Mgmt For Withhold Against Elect Cantey Ergen Mgmt For Withhold Against Elect Charles Ergen Mgmt For Withhold Against Elect Steven Goodbarn Mgmt For Withhold Against Elect Gary Howard Mgmt For Withhold Against Elect David Moskowitz Mgmt For Withhold Against Elect Tom Ortolf Mgmt For Withhold Against Elect Carl Vogel Mgmt For Withhold Against 2 Ratification of Auditor Mgmt For For For Edison International Ticker Security ID: Meeting Date Meeting Status EIX CUSIP 281020107 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jagjeet Bindra Mgmt For For For Elect Vanessa Chang Mgmt For For For Elect France Cordova Mgmt For For For Elect Theodore Craver, Jr. Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Bradford Freeman Mgmt For For For Elect Luis Nogales Mgmt For For For Elect Ronald Olson Mgmt For For For Elect James Rosser Mgmt For For For Elect Richard Schlosberg, III Mgmt For For For Elect Thomas Sutton Mgmt For For For Elect Brett White Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Advisory Vote on Executive Mgmt For For For Compensation 4 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) EMC Corporation Ticker Security ID: Meeting Date Meeting Status EMC CUSIP 268648102 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Michael Brown Mgmt For For For 2 Elect Randolph Cowen Mgmt For For For 3 Elect Michael Cronin Mgmt For For For 4 Elect Gail Deegan Mgmt For For For 5 Elect James DiStasio Mgmt For For For 6 Elect John Egan Mgmt For For For 7 Elect Edmund Kelly Mgmt For For For 8 Elect Windle Priem Mgmt For For For 9 Elect Paul Sagan Mgmt For For For 10 Elect David Strohm Mgmt For For For 11 Elect Joseph Tucci Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 14 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Energizer Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status ENR CUSIP 29266R108 01/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. David Hoover Mgmt For For For Elect John Hunter Mgmt For For For Elect John Klein Mgmt For For For Elect John Roberts Mgmt For For For 2 Ratification of Auditor Mgmt For For For Entergy Corporation Ticker Security ID: Meeting Date Meeting Status ETR CUSIP 29364G103 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Maureen Bateman Mgmt For For For 2 Elect W. Frank Blount Mgmt For For For 3 Elect Gary Edwards Mgmt For For For 4 Elect Alexis Herman Mgmt For For For 5 Elect Donald Hintz Mgmt For For For 6 Elect J. Wayne Leonard Mgmt For For For 7 Elect Stuart Levenick Mgmt For For For 8 Elect Stewart Myers Mgmt For For For 9 Elect James Nichols Mgmt For For For 10 Elect William Percy, II Mgmt For For For 11 Elect W.J. Tauzin Mgmt For For For 12 Elect Steven Wilkinson Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Approval of the Executive Annual Mgmt For For For Incentive Plan EOG Resources, Inc. Ticker Security ID: Meeting Date Meeting Status EOG CUSIP 26875P101 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect George Alcorn Mgmt For For For 2 Elect Charles Crisp Mgmt For For For 3 Elect James Day Mgmt For For For 4 Elect Mark Papa Mgmt For For For 5 Elect H. Leighton Steward Mgmt For For For 6 Elect Donald Textor Mgmt For For For 7 Elect Frank Wisner Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Amendment to the 2008 Omnibus Mgmt For For For Equity Compensation Plan 10 Amendment to the Employee Stock Mgmt For For For Purchase Plan 11 Amendment to the Executive Officer Mgmt For For For Annual Bonus Plan 12 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 13 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 14 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Triggering Event Equifax Inc. Ticker Security ID: Meeting Date Meeting Status EFX CUSIP 294429105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Daleo Mgmt For For For 2 Elect Walter Driver Mgmt For For For 3 Elect L. Phillip Humann Mgmt For For For 4 Elect Mark Templeton Mgmt For For For 5 Ratification of Auditor Mgmt For For For Exxon Mobil Corporation Ticker Security ID: Meeting Date Meeting Status XOM CUSIP 30231G102 05/26/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Boskin Mgmt For For For Elect Peter Brabeck-Letmathe Mgmt For For For Elect Larry Faulkner Mgmt For For For Elect Jay Fishman Mgmt For For For Elect Kenneth Frazier Mgmt For For For Elect William George Mgmt For For For Elect Marilyn Nelson Mgmt For For For Elect Samuel Palmisano Mgmt For For For Elect Steven Reinemund Mgmt For For For Elect Rex Tillerson Mgmt For For For Elect Edward Whitacre, Jr. Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 4 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation 5 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) 6 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 7 Shareholder Proposal Regarding ShrHldr Against Against For Human Right to Water 8 Shareholder Proposal Regarding ShrHldr Against Against For Louisiana Wetlands 9 Shareholder Proposal Regarding ShrHldr Against Against For Report on Oil Sands Operations 10 Shareholder Proposal Regarding ShrHldr Against Against For Report on Hydraulic Fracturing 11 Shareholder Proposal Regarding an ShrHldr Against Against For Energy Technology Report 12 Shareholder Proposal Regarding ShrHldr Against Against For Greenhouse Gas Emissions Goals 13 Shareholder Proposal Regarding ShrHldr Against Against For Report on Future Energy Trends Fidelity National Financial, Inc. Ticker Security ID: Meeting Date Meeting Status FNF CUSIP 31620R105 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Lane Mgmt For For For Elect William Lyon Mgmt For For For Elect Richard Massey Mgmt For For For Elect Cary Thompson Mgmt For For For 2 Ratification of Auditor Mgmt For For For FMC Corporation Ticker Security ID: Meeting Date Meeting Status FMC CUSIP 302491303 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Pierre Brondeau Mgmt For For For 2 Elect Dirk Kempthorne Mgmt For For For 3 Elect Robert Pallash Mgmt For For For 4 Elect William Walter Mgmt For For For 5 Ratification of Auditor Mgmt For For For Foot Locker, Inc. Ticker Security ID: Meeting Date Meeting Status FL CUSIP 344849104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ken Hicks Mgmt For For For Elect James Preston Mgmt For For For Elect Dona Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Foot Mgmt For For For Locker Stock Incentive Plan Genzyme Corporation Ticker Security ID: Meeting Date Meeting Status GENZ CUSIP 372917104 06/16/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Douglas Berthiaume Mgmt For For For Elect Robert Bertolini Mgmt For For For Elect Gail Boudreaux Mgmt For For For Elect Robert Carpenter Mgmt For For For Elect Charles Cooney Mgmt For For For Elect Victor Dzau Mgmt For For For Elect Connie Mack III Mgmt For For For Elect Richard Syron Mgmt For For For Elect Henri Termeer Mgmt For For For Elect Ralph Whitworth Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For Against Against Incentive Plan 3 Amendment to the 2009 Employee Mgmt For For For Stock Purchase Plan 4 Amendment to the 2007 Director Mgmt For For For Equity Plan 5 Amendment to Articles of Mgmt For For For Organization Regarding the Right to Call a Special Meeting 6 Ratification of Auditor Mgmt For For For Great Plains Energy Incorporated Ticker Security ID: Meeting Date Meeting Status GXP CUSIP 391164100 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect D.L. Bodde Mgmt For For For Elect M.J.Chesser Mgmt For For For Elect W.H. Downey Mgmt For For For Elect R.C. Ferguson, Jr. Mgmt For For For Elect G.D. Forsee Mgmt For For For Elect J.A. Mitchell Mgmt For For For Elect W.C. Nelson Mgmt For For For Elect J.J. Sherman Mgmt For For For Elect L.H. Talbott Mgmt For For For Elect R.H. West Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hanesbrands Inc. Ticker Security ID: Meeting Date Meeting Status HBI CUSIP 410345102 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Lee Chaden Mgmt For For For Elect Bobby Griffin Mgmt For For For Elect James Johnson Mgmt For For For Elect Jessica Mathews Mgmt For For For Elect J. Patrick Mulcahy Mgmt For For For Elect Ronald Nelson Mgmt For For For Elect Richard Noll Mgmt For For For Elect Andrew Schindler Mgmt For For For Elect Ann Ziegler Mgmt For For For 2 Ratification of Auditor Mgmt For For For Hubbell Incorporated Ticker Security ID: Meeting Date Meeting Status HUB.B CUSIP 443510201 05/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect George Edwards, Jr. Mgmt For For For Elect Lynn Good Mgmt For For For Elect Anthony Guzzi Mgmt For For For Elect Joel Hoffman Mgmt For For For Elect Andrew McNally, IV Mgmt For For For Elect Timothy Powers Mgmt For For For Elect G. Jackson Ratcliffe Mgmt For For For Elect Carlos Rodriguez Mgmt For For For Elect Richard Swift Mgmt For For For Elect Daniel Van Riper Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2005 Incentive Mgmt For For For Award Plan International Business Machines Corporation Ticker Security ID: Meeting Date Meeting Status IBM CUSIP 459200101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Alain Belda Mgmt For For For 2 Elect Cathleen Black Mgmt For For For 3 Elect William Brody Mgmt For For For 4 Elect Kenneth Chenault Mgmt For For For 5 Elect Michael Eskew Mgmt For For For 6 Elect Shirley Jackson Mgmt For Against Against 7 Elect Andrew Liveris Mgmt For For For 8 Elect W. James McNerney, Jr. Mgmt For For For 9 Elect Taizo Nishimuro Mgmt For For For 10 Elect James Owens Mgmt For For For 11 Elect Samuel Palmisano Mgmt For For For 12 Elect Joan Spero Mgmt For For For 13 Elect Sidney Taurel Mgmt For For For 14 Elect Lorenzo Zambrano Mgmt For Against Against 15 Ratification of Auditor Mgmt For For For 16 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 18 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) Interpublic Group of Companies, Inc. Ticker Security ID: Meeting Date Meeting Status IPG CUSIP 460690100 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Reginald Brack Mgmt For For For 2 Elect Jocelyn Carter-Miller Mgmt For For For 3 Elect Jill Considine Mgmt For For For 4 Elect Richard Goldstein Mgmt For For For 5 Elect Mary Steele Guilfoile Mgmt For For For 6 Elect H. John Greeniaus Mgmt For For For 7 Elect William Kerr Mgmt For For For 8 Elect Michael Roth Mgmt For For For 9 Elect David Thomas Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Jarden Corporation Ticker Security ID: Meeting Date Meeting Status JAH CUSIP 471109108 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ian Ashken Mgmt For For For Elect Richard Molen Mgmt For For For Elect Robert Wood Mgmt For For For 2 2010 Employee Stock Purchase Mgmt For For For Plan 3 Ratification of Auditor Mgmt For For For Johnson & Johnson Ticker Security ID: Meeting Date Meeting Status JNJ CUSIP 478160104 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Mary Coleman Mgmt For For For 2 Elect James Cullen Mgmt For For For 3 Elect Michael Johns Mgmt For For For 4 Elect Susan Lindquist Mgmt For For For 5 Elect Anne Mulcahy Mgmt For For For 6 Elect Leo Mullin Mgmt For For For 7 Elect William Perez Mgmt For For For 8 Elect Charles Prince Mgmt For For For 9 Elect David Satcher Mgmt For For For 10 Elect William Weldon Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 13 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting JPMorgan Chase & Co. Ticker Security ID: Meeting Date Meeting Status JPM CUSIP 46625H100 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Crandall Bowles Mgmt For For For 2 Elect Stephen Burke Mgmt For For For 3 Elect David Cote Mgmt For For For 4 Elect James Crown Mgmt For For For 5 Elect James Dimon Mgmt For For For 6 Elect Ellen Futter Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Laban Jackson, Jr. Mgmt For For For 9 Elect David Novak Mgmt For For For 10 Elect Lee Raymond Mgmt For For For 11 Elect William Weldon Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Shareholder Proposal Regarding ShrHldr Against Against For Affirmation of Political Nonpartisanship 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between CEO and Employee Pay 20 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement Kimberly-Clark Corporation Ticker Security ID: Meeting Date Meeting Status KMB CUSIP 494368103 04/29/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Alm Mgmt For For For 2 Elect Dennis Beresford Mgmt For For For 3 Elect John Bergstrom Mgmt For For For 4 Elect Abelardo Bru Mgmt For For For 5 Elect Robert Decherd Mgmt For For For 6 Elect Thomas Falk Mgmt For For For 7 Elect Mae Jemison Mgmt For For For 8 Elect James Jenness Mgmt For For For 9 Elect Ian Read Mgmt For For For 10 Elect Linda Rice Mgmt For For For 11 Elect Marc Shapiro Mgmt For For For 12 Elect G. Craig Sullivan Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Kraft Foods Inc. Ticker Security ID: Meeting Date Meeting Status KFT CUSIP 50075N104 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ajaypal Banga Mgmt For For For 2 Elect Myra Hart Mgmt For For For 3 Elect Lois Juliber Mgmt For For For 4 Elect Mark Ketchum Mgmt For For For 5 Elect Richard Lerner Mgmt For For For 6 Elect Mackey McDonald Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Fedric Reynolds Mgmt For For For 9 Elect Irene Rosenfeld Mgmt For For For 10 Elect Jean-Francois van Boxmeer Mgmt For For For 11 Elect Deborah Wright Mgmt For For For 12 Elect Frank Zarb Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent L-3 Communications Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status LLL CUSIP 502424104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Claude Canizares Mgmt For For For Elect Thomas Corcoran Mgmt For Withhold Against Elect Lewis Kramer Mgmt For For For Elect Alan Washkowitz Mgmt For For For 2 Amendment to the 2008 Long Term Mgmt For For For Performance Plan 3 Ratification of Auditor Mgmt For For For Lorillard, Inc. Ticker Security ID: Meeting Date Meeting Status LO CUSIP 544147101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Virgis Colbert Mgmt For For For Elect Richard Roedel Mgmt For For For Elect David Taylor Mgmt For For For 2 Ratification of Auditor Mgmt For For For Macy's, Inc. Ticker Security ID: Meeting Date Meeting Status M CUSIP 55616P104 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stephen Bollenbach Mgmt For For For Elect Deirdre Connelly Mgmt For For For Elect Meyer Feldberg Mgmt For For For Elect Sara Levinson Mgmt For For For Elect Terry Lundgren Mgmt For For For Elect Joseph Neubauer Mgmt For For For Elect Joseph Pichler Mgmt For For For Elect Joyce Roche Mgmt For For For Elect Craig Weatherup Mgmt For For For Elect Marna Whittington Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Elimination of Supermajority Vote Mgmt For For For Requirements 4 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors Marathon Oil Corporation Ticker Security ID: Meeting Date Meeting Status MRO CUSIP 565849106 04/28/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Gregory Boyce Mgmt For For For 2 Elect Clarence Cazalot, Jr. Mgmt For For For 3 Elect David Daberko Mgmt For For For 4 Elect William Davis, III Mgmt For For For 5 Elect Shirley Jackson Mgmt For Against Against 6 Elect Philip Lader Mgmt For For For 7 Elect Charles Lee Mgmt For For For 8 Elect Michael Phelps Mgmt For For For 9 Elect Dennis Reilley Mgmt For For For 10 Elect Seth Schofield Mgmt For For For 11 Elect John Snow Mgmt For For For 12 Elect Thomas Usher Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 15 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) McKesson Corporation Ticker Security ID: Meeting Date Meeting Status MCK CUSIP 58155Q103 07/22/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Andy Bryant Mgmt For For For 2 Elect Wayne Budd Mgmt For For For 3 Elect John Hammergren Mgmt For For For 4 Elect Alton Irby, III Mgmt For For For 5 Elect M. Christine Jacobs Mgmt For For For 6 Elect Marie Knowles Mgmt For For For 7 Elect David Lawrence Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jane Shaw Mgmt For For For 10 Amendment to the 2005 Stock Plan Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 13 Shareholder Proposal Regarding ShrHldr Against Against For Survivor Benefits (Golden Coffins) MetLife, Inc. Ticker Security ID: Meeting Date Meeting Status MET CUSIP 59156R108 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect R. Glenn Hubbard Mgmt For For For Elect Alfred Kelly, Jr. Mgmt For For For Elect James Kilts Mgmt For For For Elect David Satcher Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting MFA Financial, Inc. Ticker Security ID: Meeting Date Meeting Status MFA CUSIP 55272X102 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Stewart Zimmerman Mgmt For For For Elect James Brodsky Mgmt For For For Elect Alan Gosule Mgmt For For For 2 Amendment to the 2004 Equity Mgmt For For For Compensation Plan 3 Ratification of Auditor Mgmt For For For Microsoft Corporation Ticker Security ID: Meeting Date Meeting Status MSFT CUSIP 594918104 11/19/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect William Gates, III Mgmt For For For 2 Elect Steven Ballmer Mgmt For For For 3 Elect Dina Dublon Mgmt For For For 4 Elect Raymond Gilmartin Mgmt For For For 5 Elect Reed Hastings Mgmt For For For 6 Elect Maria Klawe Mgmt For For For 7 Elect David Marquardt Mgmt For For For 8 Elect Charles Noski Mgmt For For For 9 Elect Helmut Panke Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Restoration of Right to Call a Mgmt For For For Special Meeting 12 Advisory Vote on Executive Mgmt For For For Compensation 13 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform 14 Shareholder Proposal Regarding ShrHldr Against Against For Charitable Contributions Molson Coors Brewing Company Ticker Security ID: Meeting Date Meeting Status TAP CUSIP 60871R209 06/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Cleghorn Mgmt For Withhold Against Elect Charles Herington Mgmt For Withhold Against Elect David O'Brien Mgmt For Withhold Against Morgan Stanley Ticker Security ID: Meeting Date Meeting Status MS CUSIP 617446448 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Roy Bostock Mgmt For For For 2 Elect Erskine Bowles Mgmt For For For 3 Elect Howard Davies Mgmt For For For 4 Elect James Gorman Mgmt For For For 5 Elect James Hance, Jr. Mgmt For For For 6 Elect Nobuyuki Hirano Mgmt For For For 7 Elect C. Robert Kidder Mgmt For For For 8 Elect John Mack Mgmt For For For 9 Elect Donald Nicolaisen Mgmt For For For 10 Elect Charles Noski Mgmt For For For 11 Elect Hutham Olayan Mgmt For For For 12 Elect O. Griffith Sexton Mgmt For For For 13 Elect Laura Tyson Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Amendment to the 2007 Equity Mgmt For Against Against Incentive Compensation Plan 17 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 18 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 20 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay 21 Shareholder Proposal Regarding ShrHldr Against Against For Recoupment of Unearned Bonuses (Clawback) NetApp, Inc. Ticker Security ID: Meeting Date Meeting Status NTAP CUSIP 64110D104 10/14/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Daniel Warmenhoven Mgmt For For For Elect Donald Valentine Mgmt For For For Elect Jeffry Allen Mgmt For For For Elect Alan Earhart Mgmt For For For Elect Thomas Georgens Mgmt For For For Elect Mark Leslie Mgmt For For For Elect Nicholas Moore Mgmt For For For Elect George Shaheen Mgmt For For For Elect Robert Wall Mgmt For For For 2 Amendment to the 1999 Stock Mgmt For Against Against Option Plan (to Increase the Number of Shares Issuable as Full- Value Awards) 3 Amendment to the Automatic Option Mgmt For Against Against Grant Program for Non-Employee Directors Under the 1999 Stock Option Plan 4 Amendment to the Employee Stock Mgmt For For For Purchase Plan 5 Amendment to the Executive Mgmt For For For Compensation Plan 6 Ratification of Auditor Mgmt For For For Newell Rubbermaid Inc. Ticker Security ID: Meeting Date Meeting Status NWL CUSIP 651229106 05/11/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Scott Cowen Mgmt For For For 2 Elect Cynthia Montgomery Mgmt For For For 3 Elect Michael B. Polk Mgmt For For For 4 Elect Michael Todman Mgmt For For For 5 2010 Stock Plan Mgmt For For For 6 Ratification of Auditor Mgmt For For For Newfield Exploration Company Ticker Security ID: Meeting Date Meeting Status NFX CUSIP 651290108 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lee Boothby Mgmt For For For 2 Elect Philip Burguieres Mgmt For For For 3 Elect Pamela Gardner Mgmt For For For 4 Elect John Kemp III Mgmt For For For 5 Elect J. Michael Lacey Mgmt For For For 6 Elect Joseph Netherland Mgmt For For For 7 Elect Howard Newman Mgmt For For For 8 Elect Thomas Ricks Mgmt For For For 9 Elect Juanita Romans Mgmt For For For 10 Elect Charles Shultz Mgmt For For For 11 Elect J. Terry Strange Mgmt For For For 12 2010 Employee Stock Purchase Mgmt For For For Plan 13 Ratification of Auditor Mgmt For For For Northrop Grumman Corporation Ticker Security ID: Meeting Date Meeting Status NOC CUSIP 666807102 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Wesley Bush Mgmt For For For 2 Elect Lewis Coleman Mgmt For For For 3 Elect Thomas Fargo Mgmt For For For 4 Elect Victor Fazio Mgmt For For For 5 Elect Donald Felsinger Mgmt For For For 6 Elect Stephen Frank Mgmt For For For 7 Elect Bruce Gordon Mgmt For For For 8 Elect Madeleine Kleiner Mgmt For For For 9 Elect Karl Krapek Mgmt For For For 10 Elect Richard Myers Mgmt For For For 11 Elect Aulana Peters Mgmt For For For 12 Elect Kevin Sharer Mgmt For For For 13 Ratification of Auditor Mgmt For For For 14 Amendment to Certificate Mgmt For For For Regarding to the Right to Call a Special Meeting 15 Amendment Certificate of Northrop Mgmt For For For Grumman Systems Corporation Regarding the Deletion of Company Shareholder Approvals for Certain Transactions 16 Shareholder Proposal Regarding ShrHldr Against Against For Reincorporation NV Energy, Inc. Ticker Security ID: Meeting Date Meeting Status NVE CUSIP 67073Y106 05/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Kennedy Mgmt For For For Elect John O'Reilly Mgmt For For For Elect Michael Yackira Mgmt For For For 2 Amendment to the Employee Stock Mgmt For For For Purchase Plan 3 Ratification of Auditor Mgmt For For For 4 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Occidental Petroleum Corporation Ticker Security ID: Meeting Date Meeting Status OXY CUSIP 674599105 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Spencer Abraham Mgmt For Against Against 2 Elect John Chalsty Mgmt For Against Against 3 Elect Stephen Chazen Mgmt For Against Against 4 Elect Edward Djerejian Mgmt For Against Against 5 Elect John Feick Mgmt For Against Against 6 Elect Carlos Gutierrez Mgmt For Against Against 7 Elect Ray Irani Mgmt For Against Against 8 Elect Irvin Maloney Mgmt For Against Against 9 Elect Avedick Poladian Mgmt For Against Against 10 Elect Rodolfo Segovia Mgmt For Against Against 11 Elect Aziz Syriani Mgmt For Against Against 12 Elect Rosemary Tomich Mgmt For Against Against 13 Elect Walter Weisman Mgmt For Against Against 14 Ratification of Auditor Mgmt For For For 15 Re-approval of Performance Goals Mgmt For For For under the 2005 Long-Term Incentive Plan 16 Advisory Vote on Executive Mgmt For Against Against Compensation 17 Shareholder Proposal Regarding ShrHldr Against Against For Restricting Executive Compensation 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Host Country Regulations 21 Shareholder Proposal Regarding ShrHldr Against For Against Majority Vote for Election of Directors 22 Shareholder Proposal Regarding ShrHldr Against Against For Security of Chemical Facilities 23 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Omnicare, Inc. Ticker Security ID: Meeting Date Meeting Status OCR CUSIP 681904108 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Crotty Mgmt For For For 2 Elect Joel Gemunder Mgmt For For For 3 Elect Steven Heyer Mgmt For For For 4 Elect Andrea Lindell Mgmt For For For 5 Elect James Shelton Mgmt For For For 6 Elect John Timoney Mgmt For For For 7 Elect Amy Wallman Mgmt For For For 8 Ratification of Auditor Mgmt For For For Omnicom Group Inc. Ticker Security ID: Meeting Date Meeting Status OMC CUSIP 681919106 05/25/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Wren Mgmt For For For Elect Bruce Crawford Mgmt For For For Elect Alan Batkin Mgmt For For For Elect Robert Clark Mgmt For For For Elect Leonard Coleman, Jr. Mgmt For For For Elect Errol Cook Mgmt For For For Elect Susan Denison Mgmt For For For Elect Michael Henning Mgmt For For For Elect John Murphy Mgmt For For For Elect John Purcell Mgmt For For For Elect Linda Rice Mgmt For For For Elect Gary Roubos Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2007 Incentive Mgmt For Against Against Award Plan 4 Adoption of Majority Vote for Mgmt For For For Election of Directors 5 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses 6 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 7 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote Owens Corning Ticker Security ID: Meeting Date Meeting Status OC CUSIP 690742101 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ralph Hake Mgmt For For For Elect F. Philip Handy Mgmt For For For Elect Michael Thaman Mgmt For For For 2 2010 Stock Plan Mgmt For For For Owens Corning Ticker Security ID: Meeting Date Meeting Status OC CUSIP 690742101 12/03/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Norman Blake, Jr. Mgmt For For For Elect Landon Hilliard Mgmt For For For Elect James McMonagle Mgmt For For For Elect W. Howard Morris Mgmt For For For 2 Ratification of Auditor Mgmt For For For Owens-Illinois, Inc. Ticker Security ID: Meeting Date Meeting Status OI CUSIP 690768403 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jay Geldmacher Mgmt For For For Elect Albert Stroucken Mgmt For For For Elect Dennis Williams Mgmt For For For Elect Thomas Young Mgmt For For For 2 Ratification of Auditor Mgmt For For For Parametric Technology Corporation Ticker Security ID: Meeting Date Meeting Status PMTC CUSIP 699173209 03/03/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Paul Lacy Mgmt For For For Elect Michael Porter Mgmt For For For Elect Robert Schechter Mgmt For For For 2 2009 Executive Cash Incentive Mgmt For For For Performance Plan 3 Amendment to the 2000 Equity Mgmt For Against Against Incentive Plan 4 Ratification of Auditor Mgmt For For For PartnerRe Ltd. Ticker Security ID: Meeting Date Meeting Status PRE CUSIP G6852T105 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect John Rollwagen Mgmt For For For Elect Vito Baumgartner Mgmt For For For Elect Jean-Paul Montupet Mgmt For For For Elect Lucio Stanca Mgmt For For For 2 Ratification of Auditor Mgmt For For For PartnerRe Ltd. Ticker Security ID: Meeting Date Meeting Status PRE CUSIP G6852T105 09/24/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Acquisition Mgmt For For For 2 Change in Board Size Mgmt For For For 3 Amendment to the 2005 Employee Mgmt For For For Equity Plan Pepco Holdings, Inc. Ticker Security ID: Meeting Date Meeting Status POM CUSIP 713291102 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jack Dunn IV Mgmt For For For Elect Terence Golden Mgmt For For For Elect Patrick Harker Mgmt For For For Elect Frank Heintz Mgmt For For For Elect Barbara Krumsiek Mgmt For For For Elect George MacCormack Mgmt For For For Elect Lawrence Nussdorf Mgmt For For For Elect Patricia Oelrich Mgmt For For For Elect Joseph Rigby Mgmt For For For Elect Frank Ross Mgmt For For For Elect Pauline Schneider Mgmt For Withhold Against Elect Lester Silverman Mgmt For For For 2 Ratification of Auditor Mgmt For For For Pfizer Inc. Ticker Security ID: Meeting Date Meeting Status PFE CUSIP 717081103 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Dennis Ausiello Mgmt For For For 2 Elect Michael Brown Mgmt For For For 3 Elect M. Anthony Burns Mgmt For For For 4 Elect Robert Burt Mgmt For For For 5 Elect W. Don Cornwell Mgmt For For For 6 Elect Frances Fergusson Mgmt For For For 7 Elect William Gray, III Mgmt For For For 8 Elect Constance Horner Mgmt For For For 9 Elect James Kilts Mgmt For For For 10 Elect Jeffrey Kindler Mgmt For For For 11 Elect George Lorch Mgmt For For For 12 Elect John Mascotte Mgmt For For For 13 Elect Suzanne Nora Johnson Mgmt For For For 14 Elect Stephen Sanger Mgmt For For For 15 Elect William Steere, Jr. Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Amendment to Bylaws Regarding Mgmt For For For the Right to Call a Special Meeting 19 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy Philip Morris International Inc. Ticker Security ID: Meeting Date Meeting Status PM CUSIP 718172109 05/12/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Harold Brown Mgmt For For For 2 Elect Mathis Cabiallavetta Mgmt For For For 3 Elect Louis Camilleri Mgmt For For For 4 Elect J. Dudley Fishburn Mgmt For For For 5 Elect Jennifer Li Mgmt For For For 6 Elect Graham Mackay Mgmt For For For 7 Elect Sergio Marchionne Mgmt For For For 8 Elect Lucio Noto Mgmt For For For 9 Elect Carlos Slim Helu Mgmt For For For 10 Elect Stephen Wolf Mgmt For For For 11 Ratification of Auditor Mgmt For For For 12 Shareholder Proposal Regarding ShrHldr Against Against For Food Insecurity and Tobacco Use 13 Shareholder Proposal Regarding ShrHldr Against Against For Human Rights Protocols Putnam Money Market Liquidity Fund Ticker Security ID: Meeting Date Meeting Status CUSIP 746763168 11/19/2009 Voted Meeting Type Country of Trade Special United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Ravi Akhoury Mgmt For For For Elect Jameson Baxter Mgmt For For For Elect Charles Curtis Mgmt For For For Elect Robert Darretta Mgmt For For For Elect Myra Drucker Mgmt For For For Elect John Hill Mgmt For For For Elect Paul Joskow Mgmt For For For Elect Elizabeth Kennan Mgmt For For For 1.09 Elect Kenneth Leibler Mgmt For For For 1.10 Elect Robert Patterson Mgmt For For For 1.11 Elect George Putnam, III Mgmt For For For 1.12 Elect Robert Reynolds Mgmt For For For 1.13 Elect W. Thomas Stephens Mgmt For For For 1.14 Elect Richard Worley Mgmt For For For 2 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund 2.01 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Both Fund Family Breakpoints And Performance Fees 2.02 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Fund Family Breakpoints Only 2.03 Approving A Proposed New N/A N/A N/A N/A Management Contract For Your Fund: With Performance Fees Only 3 Approving An Amendment To Your Fund's Fundamental Investment Restriction With Respect To: 3.01 Investments in Commodities N/A N/A N/A N/A 3.02 Diversification of Investments N/A N/A N/A N/A 3.03 The Acquisition of Voting Securities N/A N/A N/A N/A 3.04 Borrowing N/A N/A N/A N/A 3.05 Making Loans N/A N/A N/A N/A 4 Approving An Amendment To Your Fund's Agreement And Declaration of Trust With Respect To: 4.01 The Duration Of The Trust N/A N/A N/A N/A 4.02 Redemption At The Option Of The N/A N/A N/A N/A Trust 5 Shareholders Request That The N/A N/A N/A N/A Board Institute Procedues To Prevent Holding Investments In Companies That, In The Judgment Of The Board, Substantially Contribute To Genocide Or Crimes Against Humanity, The Most Egregious Violations Of Human Rights. QUALCOMM Incorporated Ticker Security ID: Meeting Date Meeting Status QCOM CUSIP 747525103 03/02/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Barbara Alexander Mgmt For For For Elect Stephen Bennett Mgmt For For For Elect Donald Cruickshank Mgmt For For For Elect Raymond Dittamore Mgmt For For For Elect Thomas Horton Mgmt For For For Elect Irwin Jacobs Mgmt For For For Elect Paul Jacobs Mgmt For For For Elect Robert Kahn Mgmt For For For Elect Sherry Lansing Mgmt For For For Elect Duane Nelles Mgmt For For For Elect Brent Scowcroft Mgmt For For For Elect Marc Stern Mgmt For For For 2 Amendment to the 2006 Long-Term Mgmt For Against Against Incentive Plan 3 Ratification of Auditor Mgmt For For For R.R. Donnelley & Sons Company Ticker Security ID: Meeting Date Meeting Status RRD CUSIP 257867101 05/20/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Thomas Quinlan, III Mgmt For For For 2 Elect Stephen Wolf Mgmt For For For 3 Elect Lee Chaden Mgmt For For For 4 Elect Judith Hamilton Mgmt For For For 5 Elect Susan Ivey Mgmt For For For 6 Elect Thomas Johnson Mgmt For For For 7 Elect John Pope Mgmt For For For 8 Elect Michael Riordan Mgmt For For For 9 Elect Oliver Sockwell Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Shareholder Proposal Regarding a ShrHldr Against Against For Sustainable Procurement Policy 12 Shareholder Proposal Regarding ShrHldr Against Against For Compensation in the Event of a Change of Control Raytheon Company Ticker Security ID: Meeting Date Meeting Status RTN CUSIP 755111507 05/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Vernon Clark Mgmt For For For 2 Elect John Deutch Mgmt For For For 3 Elect Stephen Hadley Mgmt For For For 4 Elect Frederic Poses Mgmt For For For 5 Elect Michael Ruettgers Mgmt For For For 6 Elect Ronald Skates Mgmt For For For 7 Elect William Spivey Mgmt For For For 8 Elect Linda Stuntz Mgmt For For For 9 Elect William Swanson Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 Right to Call a Special Meeting Mgmt For For For 12 2010 Stock Plan Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 14 Shareholder Proposal Regarding ShrHldr Against Against For Supplemental Executive Retirement Plans 15 Shareholder Proposal Regarding ShrHldr Against Against For Right to Act by Written Consent Sonoco Products Company Ticker Security ID: Meeting Date Meeting Status SON CUSIP 835495102 04/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Caleb Fort Mgmt For For For Elect John Mullin, III Mgmt For For For Elect Philippe Rollier Mgmt For For For Elect Thomas Whiddon Mgmt For For For 2 Ratification of Auditor Mgmt For For For SPX Corporation Ticker Security ID: Meeting Date Meeting Status SPW CUSIP 784635104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect J. Michael Fitzpatrick Mgmt For For For 2 Elect Albert Koch Mgmt For For For 3 Ratification of Auditor Mgmt For For For State Street Corporation Ticker Security ID: Meeting Date Meeting Status STT CUSIP 857477103 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Kennett Burnes Mgmt For For For 2 Elect Peter Coym Mgmt For For For 3 Elect Patrick de Saint-Aignan Mgmt For For For 4 Elect Amelia Fawcett Mgmt For For For 5 Elect David Gruber Mgmt For For For 6 Elect Linda Hill Mgmt For For For 7 Elect Joseph Hooley Mgmt For For For 8 Elect Robert Kaplan Mgmt For For For 9 Elect Charles LaMantia Mgmt For For For 10 Elect Ronald Logue Mgmt For For For 11 Elect Richard Sergel Mgmt For For For 12 Elect Ronald Skates Mgmt For For For 13 Elect Gregory Summe Mgmt For For For 14 Elect Robert Weissman Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Ratification of Auditor Mgmt For For For 17 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 18 Shareholder Proposal Regarding ShrHldr Against Against For Report of Ratio Between Executive and Employee Pay SunTrust Banks, Inc. Ticker Security ID: Meeting Date Meeting Status STI CUSIP 867914103 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Beall, II Mgmt For For For 2 Elect Alston Correll Mgmt For For For 3 Elect Jeffrey Crowe Mgmt For For For 4 Elect Patricia Frist Mgmt For For For 5 Elect Blake Garrett Mgmt For For For 6 Elect David Hughes Mgmt For For For 7 Elect M. Douglas Ivester Mgmt For For For 8 Elect J. Hicks Lanier Mgmt For For For 9 Elect William Linnenbringer Mgmt For For For 10 Elect G. Gilmer Minor, III Mgmt For For For 11 Elect Larry Prince Mgmt For For For 12 Elect Frank Royal Mgmt For For For 13 Elect Thomas Watjen Mgmt For For For 14 Elect James Wells III Mgmt For For For 15 Elect Karen Williams Mgmt For For For 16 Elect Phail Wynn, Jr. Mgmt For For For 17 Amendment to the Management Mgmt For For For Incentive Plan 18 Ratification of Auditor Mgmt For For For 19 Advisory Vote on Executive Mgmt For For For Compensation 20 Shareholder Proposal Regarding ShrHldr Against Against For Sustainability Report Symantec Corporation Ticker Security ID: Meeting Date Meeting Status SYMC CUSIP 871503108 09/23/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Michael Brown Mgmt For For For Elect William Coleman, III Mgmt For For For Elect Frank Dangeard Mgmt For For For Elect Geraldine Laybourne Mgmt For For For Elect David Mahoney Mgmt For For For Elect Robert Miller Mgmt For For For Elect Enrique Salem Mgmt For For For Elect Daniel Schulman Mgmt For For For Elect John Thompson Mgmt For For For Elect V. Paul Unruh Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Sysco Corporation Ticker Security ID: Meeting Date Meeting Status SYY CUSIP 871829107 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Jonathan Golden Mgmt For For For 2 Elect Joseph Hafner, Jr. Mgmt For For For 3 Elect Nancy Newcomb Mgmt For For For 4 Elect Kenneth Spitler Mgmt For For For 5 2009 Non-Employee Directors Mgmt For For For Stock Plan 6 Amendment to the 2007 Stock Mgmt For For For Incentive Plan 7 2009 Management Incentive Plan Mgmt For For For 8 Ratification of Auditor Mgmt For For For 9 Advisory Vote on Executive Mgmt For For For Compensation 10 Shareholder Proposal Regarding ShrHldr Against Against For Adoption of Principles for Health Care Reform Texas Instruments Incorporated Ticker Security ID: Meeting Date Meeting Status TXN CUSIP 882508104 04/15/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Ralph Babb, Jr. Mgmt For For For 2 Elect David Boren Mgmt For For For 3 Elect Daniel Carp Mgmt For For For 4 Elect Carrie Cox Mgmt For For For 5 Elect David Goode Mgmt For For For 6 Elect Stephen MacMillan Mgmt For For For 7 Elect Pamela Patsley Mgmt For For For 8 Elect Wayne Sanders Mgmt For For For 9 Elect Ruth Simmons Mgmt For For For 10 Elect Richard Templeton Mgmt For For For 11 Elect Christine Whitman Mgmt For For For 12 Ratification of Auditor Mgmt For For For The AES Corporation Ticker Security ID: Meeting Date Meeting Status AES CUSIP 00130H105 04/22/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Samuel Bodman Mgmt For For For Elect Paul Hanrahan Mgmt For For For Elect Tarun Khanna Mgmt For For For Elect John Koskinen Mgmt For For For Elect Philip Lader Mgmt For For For Elect Sandra Moose Mgmt For For For Elect John Morse, Jr. Mgmt For For For Elect Philip Odeen Mgmt For For For Elect Charles Rossotti Mgmt For For For Elect Sven Sandstrom Mgmt For For For 2 Amendment to the 2003 Long-Term Mgmt For For For Compensation Plan 3 Reapproval of the Performance Mgmt For For For Incentive Plan 4 Ratification of Auditor Mgmt For For For The Clorox Company Ticker Security ID: Meeting Date Meeting Status CLX CUSIP 189054109 11/18/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Daniel Boggan, Jr. Mgmt For For For 2 Elect Richard Carmona Mgmt For For For 3 Elect Tully Friedman Mgmt For For For 4 Elect George Harad Mgmt For For For 5 Elect Donald Knauss Mgmt For For For 6 Elect Robert Matschullat Mgmt For For For 7 Elect Gary Michael Mgmt For For For 8 Elect Edward Mueller Mgmt For For For 9 Elect Jan Murley Mgmt For For For 10 Elect Pamela Thomas-Graham Mgmt For For For 11 Elect Carolyn Ticknor Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman The Goldman Sachs Group, Inc. Ticker Security ID: Meeting Date Meeting Status GS CUSIP 38141G104 05/07/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Lloyd Blankfein Mgmt For For For 2 Elect John Bryan Mgmt For For For 3 Elect Gary Cohn Mgmt For For For 4 Elect Claes Dahlback Mgmt For For For 5 Elect Stephen Friedman Mgmt For For For 6 Elect William George Mgmt For For For 7 Elect James Johnson Mgmt For For For 8 Elect Lois Juliber Mgmt For For For 9 Elect Lakshmi Mittal Mgmt For For For 10 Elect James Schiro Mgmt For For For 11 Elect H. Lee Scott, Jr. Mgmt For For For 12 Ratification of Auditor Mgmt For For For 13 Advisory Vote on Executive Mgmt For For For Compensation 14 Elimination of Supermajority Mgmt For For For Requirement 15 Amendment to Certificate of Mgmt For For For Incorporation Regarding the Right to Call Special Meetings 16 Shareholder Proposal Regarding ShrHldr Against Against For Cumulative Voting 17 Shareholder Proposal Regarding ShrHldr Against Against For Report OTC Derivative Trading 18 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 19 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 20 Shareholder Proposal Regarding ShrHldr Against Against For Report on Climate Policy 21 Shareholder Proposal Regarding ShrHldr Against Against For Report on Ratio Between Executive and Employee Pay 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement The Goodyear Tire & Rubber Company Ticker Security ID: Meeting Date Meeting Status GT CUSIP 382550101 04/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Boland Mgmt For For For 2 Elect James Firestone Mgmt For For For 3 Elect Robert Keegan Mgmt For For For 4 Elect Richard Kramer Mgmt For For For 5 Elect W. Alan McCollough Mgmt For For For 6 Elect Denise Morrison Mgmt For For For 7 Elect Rodney O'Neal Mgmt For For For 8 Elect Shirley Peterson Mgmt For For For 9 Elect Stephanie Streeter Mgmt For For For 10 Elect G. Craig Sullivan Mgmt For For For 11 Elect Thomas Weidemeyer Mgmt For For For 12 Elect Michael Wessel Mgmt For For For 13 Ratification of Auditor Mgmt For For For The Hartford Financial Services Group, Inc. Ticker Security ID: Meeting Date Meeting Status HIG CUSIP 416515104 05/19/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Robert Allardice, III Mgmt For For For 2 Elect Trevor Fetter Mgmt For For For 3 Elect Paul Kirk, Jr. Mgmt For For For 4 Elect Liam McGee Mgmt For For For 5 Elect Gail McGovern Mgmt For For For 6 Elect Michael Morris Mgmt For For For 7 Elect Thomas Renyi Mgmt For For For 8 Elect Charles Strauss Mgmt For For For 9 Elect H. Patrick Swygert Mgmt For For For 10 Ratification of Auditor Mgmt For For For 11 2010 Incentive Stock Plan Mgmt For For For 12 Approve Material Terms of the Mgmt For For For Executive Bonus Program 13 Shareholder Proposal ShrHldr Against Against For Reimbursement of Solicitation Expenses The Lubrizol Corporation Ticker Security ID: Meeting Date Meeting Status LZ CUSIP 549271104 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Campbell Mgmt For For For Elect James Hambrick Mgmt For For For Elect Gordon Harnett Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 2010 Stock Incentive Plan Mgmt For For For Time Warner Cable Inc. Ticker Security ID: Meeting Date Meeting Status TWC CUSIP 88732J207 05/24/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Carole Black Mgmt For For For 2 Elect Glenn Britt Mgmt For For For 3 Elect Thomas Castro Mgmt For For For 4 Elect David Chang Mgmt For For For 5 Elect James Copeland, Jr. Mgmt For For For 6 Elect Peter Haje Mgmt For For For 7 Elect Donna James Mgmt For For For 8 Elect Don Logan Mgmt For For For 9 Elect N.J. Nicholas, Jr. Mgmt For For For 10 Elect Wayne Pace Mgmt For For For 11 Elect Edward Shirley Mgmt For For For 12 Elect John Sununu Mgmt For For For 13 Ratification of Auditor Mgmt For For For Time Warner Inc. Ticker Security ID: Meeting Date Meeting Status TWX CUSIP 887317303 05/21/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect James Barksdale Mgmt For Against Against 2 Elect William Barr Mgmt For Against Against 3 Elect Jeffrey Bewkes Mgmt For Against Against 4 Elect Stephen Bollenbach Mgmt For Against Against 5 Elect Frank Caufield Mgmt For Against Against 6 Elect Robert Clark Mgmt For Against Against 7 Elect Mathias Dopfner Mgmt For Against Against 8 Elect Jessica Einhorn Mgmt For Against Against 9 Elect Fred Hassan Mgmt For Against Against 10 Elect Michael Miles Mgmt For Against Against 11 Elect Kenneth Novack Mgmt For Against Against 12 Elect Deborah Wright Mgmt For Against Against 13 Ratification of Auditor Mgmt For For For 14 2010 Stock Incentive Plan Mgmt For For For 15 Amendment to the Bylaws Mgmt For For For Regarding the Right to Call a Special Meeting 16 Shareholder Proposal Regarding ShrHldr Against For Against Simple Majority Vote 17 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares After Retirement 18 Shareholder Proposal Regarding ShrHldr Against For Against Advisory Vote on Compensation (Say on Pay) TOTAL SA Ticker Security ID: Meeting Date Meeting Status FP CINS F92124100 05/21/2010 Voted Meeting Type Country of Trade Mix France Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Non-Voting Meeting Note N/A For N/A N/A 2 Non-Voting Meeting Note N/A For N/A N/A 3 Non-Voting Meeting Note N/A For N/A N/A 4 Non-Voting Meeting Note N/A For N/A N/A 5 Accounts and Reports Mgmt For For For 6 Consolidated Accounts and Reports Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Related Party Transactions Mgmt For For For 9 Retirement Indemnity, Mgmt For Against Against Supplementary Pension Plan and Severance Package for Christophe de Margerie 10 Authority to Repurchase Shares Mgmt For For For 11 Elect Thierry Desmarest Mgmt For Against Against 12 Elect Thierry de Rudder Mgmt For Against Against 13 Elect Gunnar Brock Mgmt For Against Against 14 Elect Claude Clement Mgmt For Against Against 15 Elect Philippe Marchandise Mgmt For Against Against 16 Elect Mohammed Zaki Mgmt For Against Against 17 Appointment of Auditor (Ernst & Mgmt For For For Young Audit) 18 Appointment of Auditor (KPMG Mgmt For For For Audit) 19 Replacement of Alternate Auditor Mgmt For For For 20 Replacement of Alternate Auditor Mgmt For For For 21 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/ Preemptive Rights; Authority to Increase Capital Through Capitalizations; Authority to Issue Debt Instruments 22 Authority to Issue Shares and/or Mgmt For For For Convertible Securities w/o Preemptive Rights; Authority to Increase Capital in Case of Exchange Offer; Authority to Issue Debt Instruments 23 Authority to Increase Capital in Mgmt For For For Consideration for Contributions in Kind 24 Authority to Issue Shares Mgmt For For For and/Convertible Securities Under Employee Savings Plan 25 Authority to Grant Stock Options Mgmt For For For 26 Shareholder Proposal Regarding ShrHldr For Against Against Collective Investment Funds Transocean Ltd. Ticker Security ID: Meeting Date Meeting Status RIG CUSIP H8817H100 05/14/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For 3 Allocation of Profits/Dividends Mgmt For For For 4 Amendments to Articles to Change Mgmt For For For Place of Incorportation 5 Renewal of Share Capital Mgmt For For For 6 Amendment to Par Value Mgmt For For For 7 Amendments to Articles to Comply Mgmt For For For with The Swiss Federal Act on Intermediated Securities ("FISA") 8 Elect Steven Newman Mgmt For For For 9 Elect Thomas Cason Mgmt For For For 10 Elect Robert Sprague Mgmt For For For 11 Elect J. Michael Talbert Mgmt For For For 12 Elect John Whitmire Mgmt For For For 13 Appointment of Auditor Mgmt For For For TRW Automotive Holdings Corp. Ticker Security ID: Meeting Date Meeting Status TRW CUSIP 87264S106 05/18/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Jody Miller Mgmt For For For Elect John Plant Mgmt For For For Elect Neil Simpkins Mgmt For For For 2 Ratification of Auditor Mgmt For Abstain Against Tyco International Ltd. Ticker Security ID: Meeting Date Meeting Status TYC CUSIP H89128104 03/10/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Accounts and Reports Mgmt For For For 2 Ratification of Board Acts Mgmt For For For Elect Edward Breen Mgmt For For For Elect Michael Daniels Mgmt For For For Elect Timothy Donahue Mgmt For For For Elect Brian Duperreault Mgmt For For For Elect Bruce Gordon Mgmt For For For Elect Rajiv Gupta Mgmt For For For Elect John Krol Mgmt For For For Elect Brendan O'Neill Mgmt For For For Elect William Stavropoulos Mgmt For For For Elect Sandra Wijnberg Mgmt For For For Elect R. David Yost Mgmt For For For 4 Appointment of Auditor Mgmt For For For 5 Appointment of Auditor Mgmt For For For 6 Appointment of Special Auditor Mgmt For For For 7 Allocation of Profits/Dividends Mgmt For For For 8 Special Dividend/Reduction in Par Mgmt For For For Value 9 Adoption of Plurality Vote in Mgmt For For For Contested Elections 10 Transaction of Other Business Mgmt For Against Against Validus Holdings, Ltd. Ticker Security ID: Meeting Date Meeting Status VR CUSIP G9319H102 05/05/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Edward Noonan Mgmt For For For Elect Jeffrey Greenberg Mgmt For Withhold Against Elect John Hendrickson Mgmt For For For Elect Sumit Rajpal Mgmt For For For Elect Edward Noonan Mgmt For For For Elect C.N. Rupert Atkin Mgmt For For For Elect Patrick Barry Mgmt For For For Elect Julian Bosworth Mgmt For For For Elect Michael Carpenter Mgmt For For For Elect Rodrigo Castro Mgmt For For For Elect Jane Clouting Mgmt For For For Elect Joseph Consolino Mgmt For For For Elect C. Jerome Dill Mgmt For For For Elect Andrew Downey Mgmt For For For Elect Kerry Emanuel Mgmt For For For Elect Jonathan Ewington Mgmt For For For Elect Andrew Gibbs Mgmt For For For Elect Michael Greene Mgmt For For For Elect Nicholas Hales Mgmt For For For Elect Mark Johnson Mgmt For For For Elect Anthony Keys Mgmt For For For Elect Robert Kuzloski Mgmt For For For Elect Gillian Langford Mgmt For For For Elect Stuart Mercer Mgmt For For For Elect Paul Miller Mgmt For For For Elect Jean-Marie Nessi Mgmt For For For Elect George Reeth Mgmt For For For Elect Julian Ross Mgmt For For For Elect Rafael Saer Mgmt For For For Elect Verner Southey Mgmt For For For Elect Giuseppe Venesiani Mgmt For For For Elect Nigel Wachman Mgmt For For For Elect Conan Ward Mgmt For For For Elect Lixin Zeng Mgmt For For For 2 Ratification of Auditor Mgmt For For For Verizon Communications Inc. Ticker Security ID: Meeting Date Meeting Status VZ CUSIP 92343V104 05/06/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Richard Carrion Mgmt For For For 2 Elect M. Frances Keeth Mgmt For For For 3 Elect Robert Lane Mgmt For For For 4 Elect Sandra Moose Mgmt For For For 5 Elect Joseph Neubauer Mgmt For For For 6 Elect Donald Nicolaisen Mgmt For For For 7 Elect Thomas O'Brien Mgmt For For For 8 Elect Clarence Otis, Jr. Mgmt For For For 9 Elect Hugh Price Mgmt For For For 10 Elect Ivan Seidenberg Mgmt For For For 11 Elect Rodney Slater Mgmt For For For 12 Elect John Snow Mgmt For For For 13 Elect John Stafford Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Advisory Vote on Executive Mgmt For For For Compensation 16 Shareholder Proposal Regarding ShrHldr Against Against For Stock Option Policy 17 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 18 Shareholder Proposal Regarding ShrHldr Against Against For Performance-Based Equity Compensation 19 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 20 Shareholder Proposal Regarding ShrHldr Against Against For CEO Succession Planning 21 Shareholder Proposal Regarding ShrHldr Against Against For the Approval of Survivor Benefits (Golden Coffins) 22 Shareholder Proposal Regarding ShrHldr Against Against For Retention of Shares after Retirement Wal-Mart Stores, Inc. Ticker Security ID: Meeting Date Meeting Status WMT CUSIP 931142103 06/04/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect Aida Alvarez Mgmt For For For 2 Elect James Breyer Mgmt For For For 3 Elect M. Michele Burns Mgmt For Against Against 4 Elect James Cash, Jr. Mgmt For For For 5 Elect Roger Corbett Mgmt For For For 6 Elect Douglas Daft Mgmt For For For 7 Elect Michael Duke Mgmt For For For 8 Elect Gregory Penner Mgmt For For For 9 Elect Steven Reinemund Mgmt For For For 10 Elect H. Lee Scott, Jr. Mgmt For For For 11 Elect Arne Sorenson Mgmt For For For 12 Elect Jim Walton Mgmt For For For 13 Elect S. Robson Walton Mgmt For For For 14 Elect Christopher Williams Mgmt For For For 15 Elect Linda Wolf Mgmt For For For 16 Ratification of Auditor Mgmt For For For 17 Amendment to the 2005 Stock Mgmt For For For Incentive Plan, Renamed the 2010 Stock Incentive Plan 18 ASDA Limited Sharesave Plan 2000 Mgmt For For For 19 Shareholder Proposal Regarding ShrHldr Against Against For Adopting Sexual Orientation and Gender Identity Anti-Bias Policy 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 22 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting 23 Shareholder Proposal Regarding ShrHldr Against Against For Controlled Atmosphere Killing 24 Shareholder Proposal Regarding ShrHldr Against Against For Lobbying Priorities Report Wells Fargo & Company Ticker Security ID: Meeting Date Meeting Status WFC CUSIP 949746101 04/27/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Elect John Baker II Mgmt For Against Against 2 Elect John Chen Mgmt For Against Against 3 Elect Lloyd Dean Mgmt For Against Against 4 Elect Susan Engel Mgmt For Against Against 5 Elect Enrique Hernandez, Jr. Mgmt For Against Against 6 Elect Donald James Mgmt For Against Against 7 Elect Richard McCormick Mgmt For Against Against 8 Elect Mackey McDonald Mgmt For Against Against 9 Elect Cynthia Milligan Mgmt For Against Against 10 Elect Nicholas Moore Mgmt For Against Against 11 Elect Philip Quigley Mgmt For Against Against 12 Elect Judith Runstad Mgmt For Against Against 13 Elect Stephen Sanger Mgmt For Against Against 14 Elect Robert Steel Mgmt For Against Against 15 Elect John Stumpf Mgmt For Against Against 16 Elect Susan Swenson Mgmt For Against Against 17 Advisory Vote on Executive Mgmt For For For Compensation 18 Increase of Authorized Common Mgmt For For For Stock 19 Ratification of Auditor Mgmt For For For 20 Shareholder Proposal Regarding ShrHldr Against Against For Advisory Vote on Executive Compensation (Say on Pay) 21 Shareholder Proposal Regarding ShrHldr Against Against For Independent Board Chairman 22 Shareholder Proposal Regarding ShrHldr Against Against For Reviewing Charitable Spending 23 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report Wyeth Ticker Security ID: Meeting Date Meeting Status WYE CUSIP 983024100 07/20/2009 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt 1 Approval of the Merger Agreement Mgmt For For For 2 Right to Adjourn Meeting Mgmt For For For 3 Elect Robert Amen Mgmt For For For 4 Elect Michael Critelli Mgmt For For For 5 Elect Frances Fergusson Mgmt For For For 6 Elect Victor Ganzi Mgmt For For For 7 Elect Robert Langer Mgmt For For For 8 Elect John Mascotte Mgmt For For For 9 Elect Raymond McGuire Mgmt For For For 10 Elect Mary Polan Mgmt For For For 11 Elect Bernard Poussot Mgmt For For For 12 Elect Gary Rogers Mgmt For For For 13 Elect John Torell III Mgmt For For For 14 Ratification of Auditor Mgmt For For For 15 Shareholder Proposal Regarding ShrHldr Against Against For Political Contributions and Expenditure Report 16 Shareholder Proposal Regarding ShrHldr Against Against For Right to Call a Special Meeting Wyndham Worldwide Corporation Ticker Security ID: Meeting Date Meeting Status WYN CUSIP 98310W108 05/13/2010 Voted Meeting Type Country of Trade Annual United States Issue No. Description Proponent Mgmt Rec Vote Cast For/Agnst Mgmt Elect Brian Mulroney Mgmt For For For Elect Michael Wargotz Mgmt For For For 2 Ratification of Auditor Mgmt For For For 3 Amendment to the 2006 Equity and Mgmt For Against Against Incentive Plan Any ballot marked 'Abstain' is considered to have been voted. Ballots marked 'Abstain' are considered to have been voted against management's recommendation if management's recommendation is 'For' or 'Against,' and for managements recommendation if managements recommendation is Abstain. Where management has recommended that shareholders 'Abstain' from voting on a ballot item, a ballot marked 'For' or 'Against' is considered to have been voted against management's recommendation to 'Abstain.' Where management has made no recommendation on a ballot item, 'N/A' is used to indicate that there is no management recommendation that a shareholder may vote 'For' or 'Against.' SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: Putnam Equity Income Funds By: /s/ Jonathan S. Horwitz Name: Jonathan S. Horwitz Title: Executive Vice President, Treasurer, Principal Executive Officer and Compliance Liaison Date: August 9, 2010
